706 S.E.2d 463 (2011)
In the Matter of Hassan ELKHALIL.
No. S11Y0370.
Supreme Court of Georgia.
February 28, 2011.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
Warren R. Hinds, Roswell, for Elkhalil.
PER CURIAM.
This matter is before the Court on the Petition for Voluntary Discipline filed by Respondent Hassan Elkhalil (State Bar No. 243192) in which he agrees to accept a Review Panel reprimand for his admitted violation of Rules 1.4 and 1.5 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The maximum penalty for a violation of either rule is a public reprimand.
In his petition, submitted prior to the issuance of a Formal Complaint, Elkhalil states that he was retained by a client to represent the client and his secretary on charges of identity fraud. The client signed a written fee agreement but nevertheless filed a grievance against Elkhalil, saying he was not advised properly of the fee to be charged and that the fee was excessive. Following a negotiated resolution of the underlying matters, the client filed a petition for fee arbitration with the State Bar seeking a refund of the entire fee: $30,999.88. After a hearing the Arbitration Panel found that the client was due a refund of $10, 279.94. Elkhalil paid the award in full. Elkhalil admits that by his conduct he violated Rules 1.4 and 1.5, and as a result of negotiations with the Office of the General Counsel of the State Bar following its investigation of this matter, he agrees to accept a Review Panel reprimand. Elkhalil submits in mitigation that he has no other disciplinary record, he made a timely good faith effort to make restitution by paying the fee arbitration award in full, and he has exhibited good moral character and has a good reputation in the community, as evidenced by letters of recommendation from colleagues attached to his petition and the facts that he served as a volunteer with the Georgia Asylum and Immigration Network and has received at least four certificates of commendation for working with John Marshall Law School's Orientation on Professionalism. The State Bar filed a response in which it agreed that a Review Panel reprimand is the appropriate sanction in this matter and stated that acceptance of the petition is in the best interests of the public and the profession.
We have reviewed the record and conclude that a Review Panel reprimand is the appropriate sanction in this matter. Therefore, we accept Elkhalil's Petition for Voluntary Discipline and order that he receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220.
Petition for Voluntary Discipline accepted. Review Panel reprimand.
All the Justices concur.